Citation Nr: 1227089	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disorder, other than pes planus or a fracture of the left fifth metatarsal, based on a reopened claim therefor.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1993.  

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board by its August 2011 decision, in pertinent part, granted service connection for pes planus and determined that new and material evidence had been received by VA with which to reopen a previously denied claim for service connection for a left foot disorder other than pes planus.  That reopened claim was then remanded to the RO via the VA's Appeals Management Center (AMC) so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will advise the Veteran in writing if further action is required on his part.  


REMAND

By its August 2011 remand, the Board directed the AMC to afford the Veteran a VA medical examination in order to evaluate the nature and etiology of any left foot disorder other than pes planus, otherwise referred to as flat foot.  That examination occurred in September 2011 and yielded a single diagnosis, that of a fracture of the left fifth metatarsal, which the VA examiner determined was at least as likely as not incurred in or caused by inservice injury, event, or illness.  A well-documented, inservice fracture of the left fifth metatarsal was noted by the VA examiner and the current symptoms thereof, which were listed as pain and aching in the lateral aspect of the left foot, were found to be consistent with that prior injury.  

The record reflects that service connection for residuals of the left fifth metatarsal has previously been established, with the grant of service connection therefor  having been in effect since October 1993.  In the absence of entry of any other diagnosis regarding current disability of the left foot, the RO has denied entitlement to service connection for a left foot disorder, other than pes planus or the fifth metatarsal fracture, on the basis that no current disablement is shown.  

The Board's review of the VA examination report of September 2011 nevertheless reveals that left foot X-rays identified minimal degenerative changes at the metatarsophalangeal joint of the great toe without evidence of hallux valgus.  Also noted in addition to pes planus was a small plantar calcaneal spur.  The significance of these X-ray findings is not readily apparent,  It is entirely possible that they represent the existence of a degenerative arthritic process of the foot, and also it is conceivable that one or more of the X-ray findings is attributable to either existing service-connected disability involving pes planus or the fifth metatarsal fracture.  These questions were not satisfactorily addressed by the VA examiner in September 2011.  

The VA examination of September 2011 is inadequate as it remains unclear whether all pertinent diagnoses of left foot disablement are known and whether any additional left foot disability now present is of service origin, or, alternatively, caused or aggravated by service-connected pes planus or fracture of the left fifth metatarsal.  Remand for corrective actions is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a veteran or other claimant is as a matter of law entitled to compliance with the terms of the Board's remand).   

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain for association with the claims folder all pertinent records of VA treatment, not already on file.  

2.  Thereafter, return the report of the VA medical examinations conducted at the VA Medical Center in Oklahoma City, Oklahoma, on September 14, 2011, by L.D. Beck, M.D., to her to permit her to review the claims folder in detail prior to the preparation of an addendum to her earlier report.  That addendum should address the questions of the direct and presumptive service incurrence of any left foot disorder other than pes planus and a fracture of the fifth metatarsal, and its relationship to either of the foregoing entities.  If Dr. Beck is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of the claimed left foot disorder.  The Veteran's VA claims file must be furnished to Dr. Beck or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Beck or other VA examiner is asked to address the following questions, providing a rationale that includes reference to specific facts of this case for each opinion offered: 

a)  Does the Veteran have current disability of his left foot other than pes planus and a fracture of the fifth metatarsal, and, if so, specify the pertinent diagnosis or diagnoses?  In responding, Dr. Beck or her designee should address the X-ray findings involving the left foot obtained in September 2011 showing minimal degenerative changes at the metatarsophalangeal joint of the great toe without evidence of hallux valgus, and also a small plantar calcaneal spur, as to whether such represent a separate arthritic disorder or are part and parcel of service-connected disablement involving pes planus or a fifth metatarsal fracture.  

b)  If a separate diagnosis of left foot disability is entered pursuant to (a) above, is it at least at likely as not (50 percent or greater probability) that any such additional left foot disorder originated in service or is otherwise attributable to the Veteran's military service or any event thereof, inclusive of inservice injury?

c)  Is it at least at likely as not (50 percent or greater probability) that any arthritis of the Veteran's left foot was manifested within the one-year period following his separation from service in September 1993, and, if so, how and to what degree was it manifested?

d)  Is it at least at likely as not (50 percent or greater probability) that any additional disability of the Veteran's left foot, other than pes planus or fifth metatarsal fracture, was caused or aggravated by service-connected pes planus or residuals of a fifth metatarsal fracture?

Dr. Beck or her designee is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

Dr. Beck or her designee is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Lastly, readjudicate the issue on appeal and if the benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


